IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                 §
OF THE BAR OF THE SUPREME                 § No. 435, 2018
COURT OF THE STATE OF                     §
DELAWARE:                                 §
                                          §
      KENNETH J. YOUNG,                   §
                                          §
             Petitioner.                  §

                           Submitted: August 24, 2018
                            Decided: August 29, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      (1)    On August 31, 2015, the Court transferred the petitioner, Kenneth J.

Young, to disability inactive status, which restricted his ability to practice law

indefinitely and stayed pending disciplinary proceedings against him. Young

now petitions the Court to be returned to active status.

      (2)    The Office of Disciplinary Counsel (“ODC”) does not oppose the

petition, subject to the imposition of certain conditions.

      NOW, THEREFORE, IT IS ORDERED that the petition for reinstatement

to active status is GRANTED. Kenneth J. Young, Esquire shall be reinstated,

effective immediately, as a member of the Bar of this Court, subject to the

following conditions, which shall remain in effect for a period of two years from

the date of this Order.
      a.     Young shall remain active with DE-LAP and be subject to

mandatory drug and alcohol testing at the direction of the Executive Director of

DE-LAP. The Executive Director of DE-LAP shall have the discretion to report

to the ODC as deemed appropriate;

      b.     Young shall remain in active treatment with a licensed mental health

treatment provider as directed by his psychiatrist; and

      c.     Young shall cooperate promptly and fully with the ODC in its

efforts to monitor his conduct during the two-year period.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                       2